Exhibit 10.2

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”) is entered into as of the Effective Date
(defined in Section 6 below), by and between SM&A, a Delaware corporation (the
“Company”), and Cynthia A. Davis (“Employee”), with reference to the following:

RECITALS

WHEREAS, the Employee’s Employment Agreement effective as of March 6, 2007 (the
“Employment Agreement”) shall terminate coincident with Employee’s Separation
effective July 18, 2007, except for those provisions which survive as set forth
herein;

WHEREAS, the Company desires to pay the Employee certain separation payments in
recognition of the Employee’s past services to the Company; and

WHEREAS, the Employee, on the one hand, and the Company, on the other hand,
desire to settle and dispose of any and all existing or potential claims, rights
and obligations arising out of or relating to the Employee’s employment,
separation and relationship with the Company, or any other claims whatsoever
between them through the Effective Date of this Agreement, on the terms and
conditions set forth herein.

NOW THEREFORE, in consideration of the promises contained herein, the parties
agree as follows:

AGREEMENT

1.                                       Payments.  The Employee agrees she has
received from the Company all wages, incentive compensation, bonuses, expense
reimbursements and other benefits to which she was entitled under her Employment
Agreement or as a result of her employment with the Company, and that she will
not seek any additional payments, compensation or benefits from the Company,
except as set forth in this Agreement.

2.                                       Separation Payments.  In return for the
promises contained herein, the Company shall pay the Employee a lump sum in the
amount of Four Hundred Fifty-Five Thousand Dollars and no cents ($455,000.00),
less all legally required tax withholdings.  The Company will also reimburse the
Employee for her actual attorneys’ fees, not to exceed $20,000, directly to said
counsel upon receipt of an invoice therefor.  In addition, the Company will pay
a bonus based on its current incentive plan for the fiscal quarter ended June
30, 2007, determined in good faith by the Compensation Committee of the Company,
in a manner consistent with bonuses paid for such quarter to other Company
executives.  The Company shall cause the separation payments to be paid to the
Employee within five (5) days after the Effective Date of this Agreement
(defined in Section 6 below), and the bonus to be paid at the same time it is
paid to other executives, assuming the Employee executes and does not revoke any
portion of this Agreement.


--------------------------------------------------------------------------------


3.                                       Benefits.  All of the Company’s
benefits including the Employee’s health insurance benefits shall cease as of
July 31, 2007, subject to the Employee’s right to continue health insurance
under Consolidated Omnibus Budget Reconciliation Act (COBRA).  Commencing on
August 1, 2007 and continuing through August 1, 2008, the Company shall
reimburse the Employee for any payments she actually makes for health insurance
in a monthly amount not to exceed the amount that she would be required to pay
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) if she were
to elect to obtain health insurance under COBRA that is substantially equivalent
to the health insurance provided to her during employment with the Company.  All
preauthorized business expenses incurred by Employee shall be reimbursed on the
Company’s regular schedule.

4.                                      Employment Agreement.  The parties agree
that the Employment Agreement shall terminate effective July 18, 2007, provided
however, that Sections 6.2, 7, 8, 9 and 11 survive the Employee’s separation. 
Employee hereby resigns from the Board of Directors of the Company.

5.                                      Employee’s Release of Claims.

a.                                       In return for the promises herein, the
Employee, on her own behalf, and on behalf of her respective heirs, family
members, executors, agents, and assigns, hereby fully and forever releases the
Company, its officers, directors, employees, agents, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns, from any claim, duty, obligation or cause of action
relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that the Employee may possess arising from any act,
event or omission which has occurred up to and including the Effective Date of
this Agreement including, without limitation, (i) claims under Title VII of the
Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991; Sections
1981 and 1983 of the Civil Rights Act of 1866, and Executive Order 11,246; the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act; the Fair Labor Standards Act; the Employee Retirement Income
Security Act of 1974; the Worker Adjustment and Retraining Notification Act; the
Rehabilitation Act of 1973; the Americans With Disabilities Act; (ii) claims
under any federal, state or local law relating to employment; (iii) claims under
the Employment Agreement or arising out of or relating to the Employee’s
employment; (iv) claims relating to or arising from the Employee’s ownership of,
right to purchase, or actual purchase of shares of stock of the Company; (v)
claims under common law, discrimination, tort, fraud, contract,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law; (vi)
claims relating to the non-withholding or other tax treatment of any of the
proceeds received by the Employee as a result of this Agreement; and (vii)
claims for attorneys’ fees and costs.

b.                                      Excluded from this release are (i) any
claims which cannot be released or waived as a matter of law; (ii) any claims to
enforce this Agreement which claims must be brought through arbitration as
detailed in Section 16; (iii) any indemnification rights/obligations pursuant to
that certain Certificate of Incorporation of SM&A, a Delaware Corporation, dated
November 29, 2006; and (iv) any indemnification rights/obligations pursuant to
those certain Bylaws of SM&A, a Delaware Corporation, as adopted on November 30,
2006.  Nothing in this letter agreement shall be construed to affect the Equal
Employment Opportunity Commission’s or any similar state or local commission’s
or agency’s (the “Commission”) independent right and responsibility to enforce
the law; provided, however, that the releases given herein bar any claim the
Employee might have to receive monetary damages in connection with any
Commission proceeding concerning matters covered by the releases.

2


--------------------------------------------------------------------------------


6.                                      Employee’s Acknowledgement of Waiver of
Claims Under the ADEA.  The Employee acknowledges that she is waiving and
releasing any rights she may have under the Age Discrimination in Employment Act
of 1967 (“ADEA”) and that this waiver and release is knowing and voluntary.  The
Employee and the Company agree that the ADEA waiver does not apply to any rights
or claims that may arise under the ADEA after the Effective Date of this
Agreement.  The Employee acknowledges that the consideration given for this
Agreement is in addition to anything of value to which she was already
entitled.  The Employee further acknowledges that she has been advised by this
writing that:

a.                                       she should consult with an attorney
prior to executing this Agreement;

b.                                      she has up to twenty-one (21) days
within which to consider releasing any age claim under the ADEA;

c.                                       she has seven (7) days following her
execution of this Agreement to revoke her release of any ADEA claim by notifying
Jacqueline Cookerly Aguilera, Esq., Bingham McCutchen LLP, 355 South Grand
Avenue, Suite 4400, Los Angeles, CA 90071, facsimile: (213) 830-8691, of this
fact in writing within the seven (7) day period; and

d.                                      this Agreement shall not be effective as
to the waiver of any age claim under the ADEA until the revocation period has
expired; if the Employee does not revoke her signature within the seven (7)-day
period, then the release of the ADEA claims shall be deemed effective as of the
date the Employee signed the Agreement.  For purposes of this Agreement, the
“Effective Date” shall mean the eighth day following the date on which the
Employee executes the Agreement.

7.                                      Release of Claims by the Company.  The
Company hereby fully and forever releases the Employee from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorneys’ fees,
damages, indemnities, and obligations of every kind and nature, in law, equity,
or otherwise, known or unknown, such arising out of or connected with any act or
omission by the Employee within the authorized course and scope of her
employment with the Company.  The Company further agrees that it will indemnify,
defend and hold harmless the Employee from any and all acts or omissions by her
in the authorized course and scope of her employment with the Company.

8.                                      Release of Unknown Claims.  The parties
intend by executing this Agreement and receiving the consideration called for
herein that this instrument shall be effective as a full and final accord and
satisfaction and general release of all claims, known or unknown.  The parties
acknowledge that they are familiar with Section 1542 of the Civil Code of the
State of California which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The parties waive any right which they have under the Section 1542 to the
fullest extent that they may lawfully waive all such rights.  The parties are
aware that they may hereafter discover facts or claims in addition to or
different from those they now know or believe to exist.  However, the parties
hereby settle and release all of the claims released in the foregoing sections
against the other party.

3


--------------------------------------------------------------------------------


9.                                       Public Announcement.  The parties agree
the only public comment concerning this Agreement or the Employee’s separation
from the Company shall be in the form of the attached public announcement,
except that this Agreement may be filed in accordance with the Federal
securities laws, or as otherwise compelled by legal process.

10.                                 No Admissions.  The parties agree and
acknowledge that this Agreement is not to be construed as an admission of any
violation of any federal, state or local statutes, ordinance or regulation by
either party, or any duty allegedly owed by one party to the other party.  The
parties specifically disclaim any liability to the other on any basis.

11.                                 Cooperation.  The Employee agrees to
cooperate in good faith with the Company in the orderly transfer of work to the
new Chief Executive Officer and in connection with responding to any inquiries
that may arise with respect to matters that the Employee was responsible for or
involved with during her employment with the Company.

12.                                 Entire Agreement.  This Agreement (which
includes references to other agreements and specific provisions of other
agreements) constitutes the entire agreement between the parties concerning the
subject matter thereof and supersedes all prior agreements.

13.                                 No Oral Modification.  This Agreement can
only be modified or amended by a writing signed by the Chairman of the
Compensation Committee of the Company and the Employee.  This Agreement cannot
be amended or modified orally.

14.                                 Governing Law.  This Agreement is made and
entered into in the State of California and shall in all respects be
interpreted, enforced and governed under the laws of California.  The language
of all parts of this Agreement shall in all cases be construed as a whole,
according to its fair meaning, and not strictly for or against any of the
parties.

15.                                 Severability/Invalidity.  Should any
provision of this Agreement be determined by any court to be illegal or invalid,
the validity of the remaining parts, terms or provisions shall not be affected
thereby.  Moreover, if any one or more of the provisions of this Agreement
should be held to be excessively overbroad as to duration, activity or subject,
such provision shall be construed by limiting and reducing it so as to be
enforceable to the maximum extent allowed by applicable law.

16.                                 No Waiver.  The failure of either party to
insist upon the performance of any of the terms and conditions in this Agreement
(including the surviving sections of the Employment Agreement as referenced
herein), or the failure to prosecute any breach of any of the terms and
conditions of this Agreement (including the surviving sections of the Employment
Agreement as referenced herein), shall not be construed thereafter as a waiver
of any such terms or conditions.  This entire Agreement shall remain in full
force and effect as if no such forbearance or failure of performance had
occurred.

17.                                 Arbitration.  All controversies, claims,
disputes, and matters in question arising out of or relating to this Agreement,
or the breach thereof, shall be subject to binding arbitration in Orange County,
California in accordance with the provisions of this Section.  The arbitration
proceedings shall be conducted under the applicable rules of the American
Arbitration Association (“AAA”) or any dispute resolution agency agreed to by
the parties.  If the parties cannot agree upon an arbitrator, the parties shall
submit to the procedure utilized by AAA or other dispute resolution agency, as
the case may be, to choose an arbitrator.  The decision of the arbitrator,
including determination of the amount of any damages suffered, shall be
conclusive, final, and binding.

4


--------------------------------------------------------------------------------


The arbitrator shall be bound to follow California law and case precedent.  Any
decision of the arbitrator will not be binding if the arbitrator fails to follow
California law and case precedent.  Each party to any such arbitration
proceeding shall bear her/its own attorneys’ fees and costs in connection with
any such arbitration subject to applicable law.  Notwithstanding the above, and
in accordance with Section 11 of the Employment Agreement, either party may, in
its discretion, obtain any provisional remedy including without limitation,
injunctive or similar relief, from any court of competent jurisdiction as may be
necessary to protect their respective rights and interests.

18.                                 Counterparts; Facsimile Signatures.  This
Agreement may be executed in counterparts, and by facsimile, each of which shall
be deemed as an original, but all of which shall constitute one and the same
instrument.

THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT SHE HAS BEEN ADVISED TO CONSULT WITH
AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT; THAT SHE HAS CAREFULLY READ AND
UNDERSTANDS ALL OF THE PROVISIONS OF THIS AGREEMENT; AND THAT SHE IS VOLUNTARILY
ENTERING INTO THIS AGREEMENT.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written.

ACKNOWLEDGED AND AGREED:

 

 

 

 

/s/ Cynthia A. Davis

 

DATED:

7/19/07

Cynthia A. Davis

 

 

 

 

 

 

 

SM&A, a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dwight L. Hanger

 

DATED:

7/18/07

 

Dwight L. Hanger

 

 

 

 

 

 

 

Its:

 

 

 

 

 

Chairman of the Board

 

 

 

 

5


--------------------------------------------------------------------------------


ATTACHMENT

Refer to Exhibit 99.1

6


--------------------------------------------------------------------------------